UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID SCOTT BROWDER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00347-CMC-1)


Submitted:   January 24, 2012             Decided:   February 2, 2012


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracey C. Green, WILLOUGHBY & HOEFER, P.A., Columbia, South
Carolina, for Appellant.   Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Scott Browder was found guilty of one count of

possession with intent to distribute and distribution of 500 or

more grams of cocaine in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B)        (2006),       one   count      of    possession    of    a    firearm        and

ammunition        by    a   convicted         felon     in   violation     of      18    U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006), and one count of knowingly

failing     to    appear       before     a    court    in   violation        of   18    U.S.C.

§ 3146(a)(1),          (b)(1)(A)(i)           (2006).        He   was    sentenced       to    a

cumulative custodial sentence of 151 months.                       We affirm.

             On appeal, Browder’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he can find no meritorious issues for appeal.                                      Counsel

seeks our review of various suppression and evidentiary rulings

by   the    district        court,      the      district      court’s     advisement         to

Browder regarding his right to testify, the district court’s

response to a question from the jury, and the district court’s

rulings on Browder’s sentencing objections.

             We        first     review       the     district     court’s         denial     of

Browder’s motion to suppress evidentiary items found in a mobile

home.      The district court found that exclusion of the evidence

was not necessary because exigent circumstances permitted the

officers to enter the mobile home without a warrant and, even if

the entry was unconstitutional, the officers later procured a

                                                 2
search    warrant      and     the    evidence       was       admissible       under    the

independent source doctrine.                  We review the factual findings

underlying a district court’s ruling on a motion to suppress for

clear error and its legal conclusions de novo.                          United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                       When evaluating the

denial of a suppression motion, we construe the evidence in the

light most favorable to the Government.                    Id.

            We    find      that   the      evidence      is   admissible       under    the

independent      source      doctrine       and   thus    make     no    comment    on   the

propriety of the officers’ initial entry into the mobile home.

The independent source doctrine “provides for the admissibility

of   evidence     if   it    would     have       been    obtained       even   absent    an

illegal search.”          United States v. Bullard, 645 F.3d 237, 244

(4th Cir.), cert. denied, 132 S. Ct. 356 (2011); see also Murray

v. United States, 487 U.S. 533, 537-43 (1988).                              Two findings

must be made to establish that a later search was independent of

an   earlier     unlawful      search:        “first,       that    officers       did   not

include in their application for a warrant any recitation of

their earlier unlawful observations; and second, that they would

have    sought    a    warrant       even    if    they    had     not    conducted      the

unlawful search.”           Bullard, 645 F.3d at 244 (internal quotation

marks    and     brackets      omitted).            Officers       testified       to    the

satisfaction of both elements here.                      Thus, we find no error in



                                              3
the district court’s denial of Browder’s motion to suppress the

contents of the mobile home.

              Browder       also       objected         to    the    admission          of   certain

evidence based on the items’ chains of custody.                                       We review a

district court’s determination that an evidentiary item’s chain

of   custody       has     been    sufficiently               established         for    abuse      of

discretion.          United       States      v.       Summers,      __    F.3d    __,       2011    WL

6276085, at *3 (4th Cir. Dec. 16, 2011).                             “Establishing a strict

chain of custody ‘is not an iron-clad requirement, and the fact

of   a     missing    link     does      not       prevent       the      admission          of    real

evidence, so long as there is sufficient proof that the evidence

is   what    it    purports       to    be    and       has    not    been      altered       in    any

material respect.’”            Id. at *7, quoting United States v. Ricco,

52 F.3d 58, 61-62 (4th Cir. 1995).                            Upon review of the record,

we   are    satisfied       that       the    district         court      did   not      abuse      its

discretion in admitting the challenged evidence.

              We     also     review         the       district        court’s        denials       of

Browder’s objections to the admissibility of testimony regarding

the marijuana found at the mobile home and Browder’s motion for

a mistrial based on the testimony.                           We review a district court’s

rulings      on      the    admissibility               of     evidence         for      abuse       of

discretion, and we will only overturn an evidentiary ruling that

is arbitrary and irrational.                       United States v. Cole, 631 F.3d

146, 153 (4th Cir. 2011).                    Similarly, we review the denial of a

                                                   4
motion for mistrial for abuse of discretion.                           United States v.

Wallace, 515 F.3d 327, 330 (4th Cir. 2008).                            In order to show

such an abuse of discretion, a defendant must show prejudice; no

prejudice      exists       if    the    jury        could   make      individual      guilt

determinations by following the court’s cautionary instructions.

Id.    To determine whether prejudice is present, we “evaluate

whether      there    is     a    reasonable          probability      that    the    jury’s

verdict    was     influenced       by     the       material   that    improperly         came

before it.”        United States v. Seeright, 978 F.2d 842, 849 (4th

Cir. 1992) (internal quotation marks omitted).                         We find no error

with   the    district       court’s        admissibility       ruling        and    thus   no

prejudice.         The     marijuana       evidence      here   was    relevant       to    the

prosecution          for     cocaine         trafficking         and     not         unfairly

prejudicial.         See United States v. Strickland, 245 F.3d 368, 386

(4th Cir. 2001).           Thus, we find no abuse of discretion.

              Likewise, we find no error with the district court’s

advisement to Browder concerning his right to testify on his own

behalf or with the district court’s response to a question from

the jury.      The district court’s statements accurately recounted

the law and did not exert any inappropriate influence.

              We review Browder’s sentence under a deferential abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).       We     first       inspect    for       procedural      reasonableness         by

ensuring      that     the       district     court      committed       no    significant

                                                 5
procedural errors, such as failing to calculate or improperly

calculating the Guidelines range, failing to consider the 18

U.S.C.    § 3553(a)     (2006)       factors,         or    failing       to    adequately

explain the sentence.         United States v. Boulware, 604 F.3d 832,

837-38    (4th   Cir.   2010).        We       then       consider    the      substantive

reasonableness     of   the      sentence        under       the     totality      of    the

circumstances.      Gall, 552 U.S. at 51.                  In doing so, we presume

that a sentence within a properly-calculated Guidelines range is

reasonable.      United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).    Our review of the record uncovers no error warranting

resentencing.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Browder, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Browder      requests     that       a    petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court      for       leave     to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Browder.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately         presented          in   the    materials



                                           6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7